Citation Nr: 0810964	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable (initial) evaluation for 
migraine headaches.

2.  Entitlement to a compensable (initial) evaluation for 
right epididymectomy, claimed as right orchiectomy.  

3.  Entitlement to service connection for bilateral shin 
splints.

4.  Entitlement to service connection for Persian Gulf 
Syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran had active service from December 1987 to February 
2004.  He had service in the Southwest Asia Theater of 
operations during the Persian Gulf War from December 1, 1990 
to May 6, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  The veteran's migraine headaches have been manifested by 
primarily nonprostrating, chronic headaches, occurring 
weekly.

2.  There are no manifestations associated with the veteran's 
right epididymectomy and orchiectomy for which separate 
service connection has not already been established, and the 
veteran still retains a functioning testis.  

3.  The veteran is not currently diagnosed with a chronic 
disability manifested by bilateral shin splints. 

4.  The veteran does not currently exhibit objective 
indications of a qualifying chronic disability under 38 
C.F.R. § 3.317.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation, and 
not higher, for migraine headaches have been met since the 
award of service connection.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic 
Code 8100 (2007).

2.  The criteria for an initial compensable evaluation for 
right epididymectomy, claimed as right orchiectomy have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.115b, Diagnostic Code 7599-7524 (2007).

3.  Bilateral shin splints were not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

4.  Persian Gulf Syndrome was not incurred in or aggravated 
by active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1110, 
1131, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a March 2004 letter, prior to the initial 
adjudication of the claims, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claims.  

The veteran is challenging the initial evaluations assigned 
following the grant of service connection for migraine 
headaches and right epididymectomy and orchiectomy.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, a VA examination report, 
and lay statements.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claims, any question as to an 
appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2007).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

	1.	Migraine Headaches

In the appealed rating decision of September 2004, the RO 
granted service connection for migraine and assigned a 
noncompensable evaluation under Diagnostic Code 8100, 
effective March 1, 2004, the day following the veteran's 
discharge from service. 

Under Diagnostic Code 8100, migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
that produce severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (2007).

The service medical records show that in April 1994, the 
veteran had several complaints that included headaches.  The 
service examiner provided an assessment that included 
possible Desert Storm Syndrome.  A May 1994 record appeared 
to indicate that the veteran reported that he experienced 
five to seven headaches per month.  A June 1994 consultation 
report showed the veteran reported that his frequent 
headaches were relieved with Motrin; he usually took three to 
four tablets a week.  A November 1999 record noted the 
veteran had a history of infrequent migraine headaches but he 
had experienced two migraines in the past two days.  He was 
prescribed Fiorinal.  A July 2000 record noted the veteran 
reported that he experienced approximately one headache per 
week.  When the headaches were severe, he experienced nausea 
and photophobia.  The prescribed Fiorinal was generally 
effective.  The examiner noted an impression of migraine 
occurring "frequently."  A May 2001 record indicated that 
the veteran continued to use prescribed medications, 
including Calan [Verapamil], on an as needed basis to control 
his migraines.  A November 2001 record showed the veteran 
complained of a severe migraine, numbering an eight on a 
scale of one to ten.  The December 2003 separation 
examination report noted that the veteran had a history of 
migraines that were controlled on medications.  On the Report 
of Medical History, the veteran reported that he treated his 
migraines daily with Verapamil.  He indicated that he was 
seen in the emergency room for a migraine three to four years 
ago.  

After service, the veteran underwent a VA examination in 
March 2004.  The report on the examination showed that the 
examiner reviewed the claims file.  The veteran reported that 
in 1991, he began to experience severe headaches that were 
sometimes accompanied by vomiting.  Once or twice a month 
they were so incapacitating that he had to go to the 
emergency room, and he ended up in bed for a couple of days.  
He maintained that he did not experience relief of his 
headaches until he was prescribed Verapamil, which he 
currently took every morning.  He reported that this 
medication almost completely prevented all of his headaches, 
but he still experienced a very infrequent nocturnal headache 
that was relieved by the additional use of Imitrex.  The 
examiner provided a diagnosis of migraine headaches with very 
good medical control.  

In a July 2004 statement, the veteran's sister reported on 
her observations of the veteran after his return from the 
Gulf War.  She maintained that the veteran had suffered from 
severe migraines.

In the veteran's October 2004 notice of disagreement, he 
maintained that he experienced at least one headache a week, 
sometimes more, totaling 50 headaches or more per year, and 
he missed 2 months of work.  

The Board observes that in the veteran's notice of 
disagreement, he suggests that he experiences headaches at 
least once a week that are of such severity that they require 
him to stay home and rest.  His description of the current 
nature of his headache disability is inconsistent with 
statements he made to the March 2004 VA examiner as well as 
statements he made during the course of treatment he received 
for his headaches during service.  The service medical 
records document a long history of primarily nonprostrating 
chronic headaches that occurred weekly which were alleviated 
with medication.  He only occasionally experienced severe 
migraine headaches.  At the VA examination, the veteran 
reported that his headaches were well controlled on 
medications.  Thus, the preponderance of the evidence does 
not show that the veteran's headaches have generally been 
prostrating in nature.  The Board does note, however, that 
while the evidence does not establish prostrating attacks of 
migraine averaging one every two months, it does establish 
that the veteran experiences chronic headaches that occur at 
least weekly.  Thus, affording the veteran all reasonable 
doubt, the Board finds the medical evidence more nearly 
approximates findings consistent with no more than a 10 
percent disability evaluation for migraine headaches, since 
the effective date of the award of service connection.  38 
C.F.R. §§  4.3, 4.7 (2007).

	2.	Right Epididymectomy and Orchiectomy

In the appealed rating decision of September 2004, the RO 
granted service connection for right epididymectomy, claimed 
as right orchiectomy, and assigned a noncompensable 
evaluation under Diagnostic Code 7599-7524, effective March 
1, 2004.  

Under Diagnostic Code 7524, a noncompensable rating is 
warranted for removal of one testis, while a 30 percent 
rating is warranted for removal of both testes.  A note to 
Diagnostic Code 7524 provides that in cases of the removal of 
one testis as the result of a service-incurred injury or 
disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, a rating of 30 percent 
will be assigned for the service-connected testicular loss.  
38 C.F.R. § 4.115b, Diagnostic Code 7524 (2007).

The service medical records show that the veteran underwent 
an epididymectomy and orchiectomy, in 1999 and 2000, 
respectively, for chronic epididymitis, testicular pain, and 
a cyst.  

The March 2004 VA examination report shows that the veteran 
reported that he had experienced occasional right-sided pain 
that became constant in 1998, which eventually necessitated 
surgical removal of his vas deferens and epididymis.  
Thereafter, he experienced testicular swelling which led to 
the complete removal of his right testicle.  He maintained 
that he had no subsequent related symptoms.  After an 
examination, the examiner diagnosed status post surgical 
removal of the right testicle.  

In the veteran's October 2004 notice of disagreement, he 
contended that he should receive special monthly compensation 
for the loss of a reproductive organ.  However, the Board 
observes that entitlement to special monthly compensation on 
account of anatomical loss of a creative organ due to 
erectile dysfunction associated with the right epididymectomy 
and orchiectomy has already been established.

The medical evidence shows that there are no manifestations 
associated with the service connected right epididymectomy 
and orchiectomy, and the veteran still retains a functioning 
testis.  Thus, the veteran is not entitled to an initial 
compensable evaluation under Diagnostic Code 7522.  

	3.	Other Considerations

The veteran's migraine headaches and right epididymectomy and 
orchiectomy have not been shown to be manifested by greater 
than the criteria associated with the ratings assigned under 
the designated diagnostic code during any portion of the 
appeal period.  Accordingly, staged ratings are not in order 
and the assigned ratings are appropriate for the entire 
period of the veteran's appeal.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

The Board has also considered whether the veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disabilities, in 
and of themselves, have not been shown to objectively 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards. Therefore, the Board finds that the criteria for 
submission for consideration of an extra-schedular rating are 
not met.

B.	Service Connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

        1.	Bilateral Shin Splints

The veteran contends that he continues to experience shin 
splints, according to his October 2004 notice of 
disagreement.

The service medical records show that in April 2003, the 
veteran stopped performing a Physical Readiness Test due to 
shin splints.  The December 2003 separation examination 
report showed that no splint disorder was identified.  

After service, the March 2004 VA examination report shows the 
veteran reported that for the last two years, he had 
experienced mild swelling in his ankles.  He currently only 
experienced pain with running, walking more than 20 minutes, 
or playing racquetball.  He maintained that this condition 
was at one time called shin splints.  After an examination, 
the examiner provided a diagnosis of normal exam of both 
ankles.  X-rays revealed minimal enthesiopathic change at the 
Achilles insertion bilaterally, and a small plantar spur.  

The Board notes that the mere fact of an in-service injury is 
not enough.  There must be a chronic disability resulting 
from that injury.  While the veteran was treated in service 
for shin splints, he is not currently diagnosed with a 
chronic disability manifested by shin splints.  Entitlement 
to service-connected benefits is specifically limited to 
cases where there is a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (providing that in the 
absence of proof of a present disability there can be no 
valid claim).  The evidence of a current disability is 
limited to the veteran's own statements.  This is not 
competent evidence of a current disability since laypersons, 
such as the veteran, are not qualified to render medical 
diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Accordingly, service connection is not in order 
for bilateral shin splints.

        2.	Persian Gulf Syndrome

Under 38 C.F.R. § 3.317 (2007), a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  A "qualifying 
chronic disability" has been defined to mean a chronic 
disability resulting from any of the following (or any 
combination of the following):  (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms (specifically 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, 
or any other illness the Secretary determines meets the 
criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that 
the Secretary determines warrants a presumption of service 
connection. 38 C.F.R. 
§ 3.317(a)(2)(i) (2007).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2007). Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2007).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  38 C.F.R. § 
3.317(a)(4) (2007).  The 6-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following:  fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2007).

In the veteran's October 2004 notice of disagreement, he 
maintained that a February 22, 1995 service medical report 
documented all of his symptoms due to Gulf War Syndrome.  

The January/February 22, 1995 discharge summary for a Gulf 
War evaluation showed the veteran complained of loose watery 
stools, headaches, a rash, memory loss, chronic fatigue, 
arthralgias, ankle edema, and lipomas.  A September 1994 
clinical assessment form prepared in connection with the PGI 
Comprehensive Clinical Evaluation Program showed that the 
veteran also complained of difficulty concentrating and 
nightsweats, which he too attributed to the Persian Gulf War.  

In a May 2004 statement, the veteran's wife reported on her 
observations of the veteran after his return from the Gulf 
War.  She maintained that the veteran suffered from 
headaches, diarrhea, tinea versicolor, short-term memory 
loss, extreme fatigue associated with Hashimoto's disease, 
back pain, joint pain in his ankles, knees, and shoulders, 
swelling in his hands and feet, cellulitis, lipomas, 
epididymectomy, orchiectomy, and a spastic gall bladder.  In 
a July 2004 statement, the veteran's sister reported on her 
observations of the veteran after his return from the Gulf 
War.  She maintained that the veteran had suffered from 
thyroid disease, chronic fatigue, diarrhea, severe migraines, 
a skin rash, joint problems, chronic lower backache, right 
testicle removal, and sleep apnea.  

The service medical records document the veteran's complaints 
noted above.  In particular, a May 2002 record showed the 
examiner noted that the veteran's symptoms, which included 
decreased energy, were consistent with hypothyroidism.  
On the Report of Medical History the veteran prepared in 
connection with his December 2003 separation physical, he 
reported a positive response to questions pertaining to 
whether he had or ever had problems associated with his upper 
and lower extremities, including swollen and painful joints, 
and gastrointestinal problems, including gall bladder trouble 
or gallstones.  In the explanation portion of the report, it 
was noted that the veteran was referring to low back 
problems, fallen arches, nerve damage to his right thumb, a 
left knee medial meniscus repair, a deformity of his heels, 
and a fracture of his fingers.  He reported that he was 
diagnosed with spastic gall bladder in 1993 for which he was 
treated with medications.  He also indicated that he was told 
he had degenerative joint disease in his knees and hips.  

The Board observes that in addition to the migraine headaches 
and right epididymectomy and orchiectomy discussed above, 
service connection has already been established for (1) 
degenerative joint disease of the lumbar and cervical spine, 
(2) hypothyroidism, (3) fracture of the right fifth digit, 
(4) sleep apnea syndrome, (5) pilonidal cyst removal (also 
claimed as anal fissure), (6) tinea versicolor, (7) lipomas 
of the chest, right arm, bilateral legs, and left gluteal 
fold, and (8) left thumb nerve damage.  

The March 2004 VA examination report also notes that the 
veteran reported that his fatigue had been clinically 
associated with his sleep apnea and Hashimoto's thyroiditis.  
The veteran further reported that he experienced some 
temporary abnormalities after his return from the Gulf War, 
which consisted of chronic diarrhea, memory loss, gallbladder 
pain, and esophageal reflux, but he maintained that these 
disorders resolved after three years.  He also indicated that 
he had childhood asthma that recurred after he returned from 
the Gulf War and for which he was briefly prescribed a 
bronchodilator inhaler, but he never completely used it.  He 
had infrequent symptoms during pollen season, and he still 
had not had to refill his own prescription.  The examiner 
reviewed the veteran's claim file.  The examiner provided a 
diagnosis of transient symptoms consistent with Gulf 
Syndrome, but all symptoms having resolved except for the 
thyroid condition, tinea versicolor, and migraine headaches.  

The foregoing evidence shows that the majority of symptoms 
the veteran contends are due to Persian Gulf Syndrome have 
been attributed to known clinical diagnoses and have been 
service connected.  His other complained of symptoms 
reportedly resolved after three years according to statements 
he made to the March 2004 VA examiner.  In any event, the 
record fails to show that the veteran currently exhibits 
objective indications of a qualifying chronic disability 
manifested by joint pain, diarrhea, memory loss, gallbladder 
pain, esophageal reflux, or a respiratory disorder under 38 
C.F.R. § 3.317.  As previously discussed, entitlement to 
service-connected benefits is specifically limited to cases 
where there is a current disability.  Brammer, 3 Vet. App. at 
225.  Accordingly, service connection is not in order for 
Persian Gulf Syndrome. 

In reaching the above conclusions in those claims denied, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).


ORDER

An initial 10 percent evaluation for migraine headaches is 
granted subject to the controlling regulations governing 
monetary awards.

An initial compensable evaluation for right epididymectomy, 
claimed as right orchiectomy is denied.

Service connection for bilateral shin splints is denied.

Service connection for Persian Gulf Syndrome is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


